UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4388


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KATRINA GOULD, a/k/a Trina,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:10-cr-00087-FDW-8)


Submitted:   March 26, 2014                 Decided:   April 2, 2014


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Daniel K. Dorsey, Washington, D.C., for Appellant. Amy Elizabeth
Ray,   Assistant  United   States  Attorney,   Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Katrina Gould pleaded guilty to conspiracy to possess

with intent to distribute cocaine base (“crack”), in violation

of 21 U.S.C. § 846 (2006).              The district court sentenced Gould

to 120 months of imprisonment and she now appeals.                      Appellate

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738       (1967),     questioning       whether     trial    counsel       rendered

ineffective assistance.           Gould filed a supplemental pro se brief

raising      additional     issues. *     We     initially   ordered    that    the

parties submit supplemental briefs on several sentencing issues.

However, in its supplemental brief, the Government has asserted

Gould’s waiver of her appellate rights contained in the plea

agreement.          For   the   reasons   that    follow,    we   affirm    Gould’s

conviction in part and dismiss in part.

              Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2012).                          United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                        A waiver

will preclude appeal of a specific issue if the waiver is valid

and the issue is within the scope of the waiver.                    United States

v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                      The question of




      *
       We have thoroughly considered the arguments raised in
Gould’s pro se supplemental brief and conclude that they lack
merit.



                                          2
whether a defendant validly waived his right to appeal is a

question of law that this court reviews de novo.                          Id. at 168.

              “The validity of an appeal waiver depends on whether

the defendant knowingly and intelligently agreed to waive the

right to appeal.”           Id. at 169 (citation omitted).                  To determine

whether a waiver is knowing and intelligent, we examine “the

totality      of    the    circumstances,           including       the   experience    and

conduct of the accused, as well as the accused’s educational

background         and    familiarity          with     the     terms      of   the     plea

agreement.”         United States v. General, 278 F.3d 389, 400 (4th

Cir.    2002)      (internal      quotation         marks     and    citation   omitted).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Rule 11

colloquy,     the     waiver     is     both    valid    and    enforceable.          United

States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005); United

States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

              We have thoroughly reviewed the record and conclude

that    the        district      court     substantially            complied    with    the

requirements        of    Rule    11.      We       further    conclude     that   Gould’s

waiver of her appellate rights was knowing and intelligent.                             The

appellate waiver included Gould’s right to appeal any issues

related to her conviction or the sentence imposed, except claims

of     prosecutorial          misconduct        or     ineffective        assistance     of



                                                3
counsel.      Therefore, Gould has waived appellate review of her

conviction and sentence.

              Appellate         counsel       questions         whether      Gould’s      trial

counsel rendered ineffective assistance for failing to challenge

the prior conviction used to enhance the statutory penalties

applicable to Gould.             To prove a claim of ineffective assistance

of    counsel,       a     defendant          must       show     (1)     “that     counsel’s

performance         was     deficient,”            and    (2)     “that      the    deficient

performance prejudiced the defense.”                       Strickland v. Washington,

466 U.S. 668, 687 (1984).               Under the second prong of the test in

the context of a conviction following a guilty plea, a defendant

can    show        prejudice      only        by     demonstrating           “a    reasonable

probability that, but for counsel’s errors, he would not have

pleaded    guilty         and   would    have       insisted      on    going      to   trial.”

Hill v. Lockhart, 474 U.S. 52, 59 (1985).                          Moreover, this court

may address a claim of ineffective assistance on direct appeal

only if the lawyer’s ineffectiveness conclusively appears on the

record.       United States v. Baldovinos, 434 F.3d 233, 239 (4th

Cir. 2006).

              Under the statute, If a defendant is convicted under

§ 846 after sustaining one or two prior convictions for felony

drug offenses, the defendant is subject to increased statutory

penalties.         21 U.S.C. § 841(b)(1)(A)-(C) (2012).                      A “felony drug

offense”      is    defined      as     “an    offense          that    is   punishable      by

                                                4
imprisonment for more than one year . . . that prohibits or

restricts     conduct     relating      to     narcotic     drugs,      marihuana,

anabolic steroids, or depressant or stimulant substances.”                      21

U.S.C. § 802(44) (2012).         Here, Gould’s prior conviction was for

possession of cocaine and resulted in a sentence of two years of

imprisonment.       Therefore, Gould’s prior conviction qualified as

a   felony   drug    offense    and    counsel    was     not    ineffective    for

failing to challenge the use of that prior conviction to enhance

the applicable statutory penalties.

             We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.       Accordingly, we affirm the judgment in part and

dismiss in part.      This court requires that counsel inform Gould,

in writing, of the right to petition the Supreme Court of the

United States for further review.                If Gould requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Gould.                  We dispense with

oral   argument     because     the    facts   and   legal      contentions     are

adequately    presented    in    the    materials    before      this   court   and

argument would not aid the decisional process.

                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART


                                         5